Order, *53Supreme Court, New York County (Beatrice Shainswit, J.), entered June 12, 1998, which denied plaintiffs motion to direct the Clerk to accept a note of issue with a jury demand, unanimously affirmed, without costs.
The action cannot be viewed as primarily legal in nature where the main thrust of plaintiffs allegations is that defendants’ transfer of franchise rights in a restaurant was a violation of their fiduciary duties to plaintiff in an alleged joint venture to develop the restaurant (see, Trepuk v Frank, 104 AD2d 780, 781, citing Pieper v Renke, 4 NY2d 410). There is no merit to plaintiffs argument that her claims are otherwise jury triable by reason of defendants’ interposition of counterclaims for money damages (cf., Voges Mfg. Co. v New York & Queens Elec. Light & Power Co., 261 App Div 377), or her voluntary discontinuance of the claims against the transferee (compare, Ossory Trading v Geldermann, Inc., 200 AD2d 423). Concur— Rosenberger, J. P., Ellerin, Wallach and Williams, JJ.